Title: To George Washington from Robert Stewart, 24 October 1758
From: Stewart, Robert
To: Washington, George



My Dear Sir
Camp at Reas Town Ocr 24th 1758

A Light Horse man was just setting out for Loyalhannan with an accot of what things could be procur’d here in a short time for our Men when yours of the 21st Inst. by Mr Grant came to hand upon rect of it I immediatly applied to the General for a Party to Winchester to Escort up the Necessaries but he told me it was impossible—therefore I gave the Returns to Speirs & Smith with Directions to send up what of the things could be immediatly got by Capt. Waggener and the rest which is expected in 5 or 6 Days to follow[.] Majr Wells is to send them up to Stony Creek and the Commanding officer there to forward them—I wrote to Capt. Waggener to give Speirs a List of Necessaries the men of his Detachmt may want that they may be sent up at the same time—I have orderd Blue Duffils half thicks & Flannels for the Coats Jackets & Breeches & Leggins and 100

Shirts & 150 Blankets more than in the Returns—As we are just going to March I beg you’ll forgive my hurry &ca & allow me to be on all occasions with unalterable Esteem—My Dear Colonel Your truly Affecte & Most Obliged hble Servt

Robert Stewart


please make my Complemts to all our Gentn Mr Duncanson’s Recovery affords me infinite Joy I have not a minute to spare else would write to him—I have wrote to his Brother about him.

